DETAILED ACTION

1. 	This is in response to the amendment filed on 05/10/2022. Claims 1-3 and 6-8 and 10-20 have been allowed. Claim 4-5 and 9 are cancelled. Claim 1 and 20 are independent claim.

Response to Arguments
2. 	Applicant’s arguments, see remarks, filed 05/10/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 have been withdrawn. 

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McKenna on 05/17/2022. Claim 1 and 20 have been amended. The new amended limitations have been underlined. 

(Currently Amended.) A biometric scanner apparatus, the biometric scanner apparatus comprising:
at least a biometric sensor, the at least a biometric sensor configured to scan at least a biological sample and receive a unique biometric pattern;
a secret data extractor, wherein the secret data extractor is configured to receive the unique biometric pattern from the biometric sensor and generate an output comprising a sample-specific secret, wherein the secret data extractor comprises at least a non-analyzable circuit element, wherein the at least a non-analyzable circuit element further comprises a circuit element having an output unpredictable by circuit analysis; [[and]]
a sample identifier circuit communicatively connected to the secret data extractor wherein the sample identifier circuit is configured to produce at least an output comprising a secure proof of the sample-specific secret; and
a key extractor communicatively connected to the secret data extractor and the sample identifier circuit, wherein the key extractor is configured to extract a private key from the sample-specific secret.

(Canceled.) 

(Currently Amended.) A method of using biometric scanner apparatus, the method comprising:
scanning, by a biometric scanner apparatus comprising a biometric sensor, a secret data extractor, and a sample identifier circuit, at least a biological sample;
receiving, by the biometric scanner apparatus, and using the biometric sensor, at least a unique biometric pattern from the at least a biological sample;
generating, by the biometric scanner apparatus, and using the secret data extractor, a sample-specific secret as a function of the biometric pattern, wherein the secret data extractor comprises at least a non-analyzable circuit element, wherein the at least a non-analyzable circuit element further comprises a circuit element having an output unpredictable by circuit analysis;
producing, by the biometric scanner apparatus, and using the sample identifier circuit, at least an output comprising a secure proof of the sample-specific secret; and
extracting a private key from the sample-specific secret through a key extractor communicatively connected to the secret data extractor.

Allowable Subject Matter
4. 	Claims 1-3 and 6-8 and 10-20 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: in combination of limitations include a key extractor communicatively connected to the secret data extractor and the sample identifier circuit and wherein the at least a non-analyzable circuit element further comprises a circuit element having an output unpredictable by circuit analysis in combination with other limitations independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433